Citation Nr: 1606087	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) in excess of the intermediate rate between 38 U.S.C. § 1114(n) and (o) plus (k).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks SMC in excess of the intermediate rate between 38 U.S.C. § 1114(n) and (o) plus (k).

The Veteran is service connected for the following disabilities:

* diabetes mellitus with peripheral vascular disease of the bilateral lower extremities, rated 20 percent disabling;
* diabetic retinopathy, bilateral eyes, rated 100 percent disabling;
* diabetic nephropathy, rated 60 percent disabling;
* diabetic peripheral neuropathy of the bilateral lower extremities involving the sciatic nerve, rated 20 percent disabling;
* diabetic peripheral neuropathy of the bilateral lower extremities involving the anterior crural nerve, rated 10 percent disabling;
* diabetic polyneuropathy of the bilateral upper extremities, rated 20 percent disabling each;
* diabetic impotence, rated noncompensably disabling; and
* posttraumatic stress disorder, rated 50 percent disabling.

The Veteran is in receipt of SMC at the intermediate rate between 38 U.S.C. § 1114(n) and (o) plus (k).  SMC under (n) is based on bilateral blindness due to diabetic retinopathy.  SMC at the intermediate rate between (n) and (o) is based on additional independent 50 percent disabilities, here diabetes mellitus with bilateral lower extremity peripheral vascular disease, which trigger subsection (p).  See 38 USCA § 1114(p) (West 2014); 38 CFR § 3.350(f) (2015) (explaining that subsection (p) assigns whole or half steps of increased SMC depending on the combination of disabilities shown).  SMC under (k) is based on loss of use of a creative organ.

Absent service-connected hearing loss or loss of use of an extremity, the next higher level of SMC requires an additional 100 percent disability rating, or the need for regular aid and attendance.

As to an additional 100 percent disability rating, cannot be based on a disease or injury that is etiologically related to the disease or injury that supports SMC at a rate between 1114 (l) through (o).  See 38 C.F.R. § 3.350(f)(4)(i).  In this case, SMC under (n) is based on blindness that is etiologically related to the Veteran's service-connected diabetes mellitus.  To prevail, the Veteran would need a 100 percent disability that is not etiologically related to his diabetes mellitus.  PTSD is the only disability that is not etiologically related to the Veteran's diabetes mellitus.  As his PTSD is 50 percent disabling, he is not entitled to a higher rate of SMC on the basis of an additional 100 percent disability rating.

Unlike an additional 100 percent disability rating, the regular or higher level aid and attendance allowances are payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. 1114 (o), (p), or the intermediate rate between (n) and (o) plus (k).  See 38 C.F.R. § 3.350(h)(1), (2).  In other words, the Veteran's diabetic retinopathy can serve as the basis for SMC at the intermediate rate between (n) and (o) plus (k) as well as SMC for regular or higher level aid and attendance.

SMC for regular aid and attendance is warranted where there is a factual basis for entitlement to aid and attendance in light of the following:

* inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; 
* frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness;
* inability to attend to the wants of nature; or 
* incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

38 C.F.R. §§ 3.350(h)(1), 3.352(a); 38 USCA § 1114(r)(1).  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  Id.  The Veteran needs to show at least one of the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC for higher level of aid and attendance is warranted where the veteran meets the requirements for regular aid and attendance and requires a "higher level of care" and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.350(h)(2), 3.352(b); 38 USCA § 1114(r)(2).  "Higher level of care" means the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services, to include administration of injections.  38 C.F.R. § 3.352(b)(2).  These are to be strictly construed and allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5). 

The evidence is not yet sufficient to show that the Veteran needs regular aid and attendance.  While he is generally mobile, he is unable to administer his daily insulin injections, dispense his medications, prepare his meals, clean, drive, and protect him from hazards of or dangers incident to his environment, not the least of which is robberies.  See VA examination (April 2010).  Accordingly, a VA medical examination and opinion are needed to clarify whether the Veteran needs regular aid and attendance or a higher level of aid and attendance.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is in need of regular aid and attendance due to his service-connected disabilities.

The examiner is to consider the following:  the inability of Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; the inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; and the incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

If the examiner finds that the Veteran is in need of regular aid and attendance, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is in need of a "higher level of care" without which he would require hospitalization, nursing home care, or other residential institutional care.  "Higher level of care" means the need for personal health-care services, to include the administration of injections, on a daily basis in the Veteran's home.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

